Case 9:20-cv-80774-WPD Document 62 Entered on FLSD Docket 08/27/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                      Civil No. 20-80774-CIV-DIMITROULEAS/MATTHEWMAN

  FARFROMBORINGPROMOTIONS.COM,
  LLC, a Florida limited liability company,

         Plaintiff,

  vs.

  CHARLES CAMPBELL a/k/a CHARLES
  BURRELL CAMPBELL, an individual,
  HUA CHAU, et al.,

        Defendant.
  ______________________________________/


   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT HUA CHAU’S
                        MOTION IN LIMINE [DE 50]

         THIS CAUSE is before the Court upon the Defendant, Hua Chau’s (“Defendant”) Motion

  in Limine with Respect to the Evidentiary Hearing on His Motion, Pursuant to Fed. R. Civ. P.

  12(b)(4) & (5), to Quash Process and Service of Process (“Motion”) [DE 50]. This matter was

  referred to the undersigned by the Honorable United States District Judge William P. Dimitrouleas.

  See DE 31. Plaintiff, FarFromBoring Promotions.Com, LLC (“Plaintiff”) has filed a response [DE

  58], and Defendant has filed a reply [DE 61].

         The Court previously set an evidentiary hearing on Defendant’s Motion to Quash Process

  and Service of Process [DE 30]. See DE 37. The hearing is to be conducted via Zoom video

  teleconference (VTC) on Tuesday, September 1, 2020, at 10:00 a.m. Id. Defendant’s Motion seeks

  to invoke the Rule of Sequestration (pursuant to Federal Rule of Evidence 615) so that Plaintiff’s

  process server, Scott Nance, cannot see Defendant or his brother on Zoom VTC. Id. at 2-3.
                                               1
Case 9:20-cv-80774-WPD Document 62 Entered on FLSD Docket 08/27/2020 Page 2 of 6



  Defendant also requests an Order “precluding Plaintiff from making argument or proffering

  testimony or evidence regarding any service or attempted service that may or may not have

  occurred after the challenged service at issue in this particular motion” on the basis that such

  argument or testimony is irrelevant. Id. at pp. 3-5. Finally, Defendant requests that the Court

  preclude Plaintiff from arguing and presenting evidence regarding confidential and inadmissible

  settlement discussions between the parties and their counsel, which occurred after the service of

  process challenged by Defendant’s Motion. Id. at pp. 6-7.

         In response, Plaintiff argues that it is necessary for the process server to see Defendant and

  his brother so that he can determine which individual the process server actually served and that it

  would prejudice Plaintiff if the process server were not permitted to see the brothers on Zoom

  VTC. [DE 58, pp. 2-3]. Plaintiff contends that it intends to limit the scope of the evidence at the

  hearing and that it only intends to introduce one text dated May 16, 2020, from Defendant to

  Richard Stillman, stating “Thanks for lawsuit”, and for the sole purpose of establishing that

  Defendant was served on May 16, 2020. Id. at pp. 3-4.

         In reply, Defendant asserts that the parties had an agreement as to the invocation of the

  Rule, but Plaintiff has since rescinded that agreement. [DE 61, p. 3]. Defendant also argues that

  Plaintiff has not shown that it is entitled to any exceptions from the Rule. Id. Defendant contends

  that the May 16, 2020 text “besides being made post Challenged Service, is not evidence of proper

  service, just an acknowledgement that Chau had become aware of a lawsuit, and is also

  inadmissible as being made in the context of Plaintiff and Chau’s settlement discussions.” Id. at p.

  7. According to Defendant, “that text, should be specifically barred, along with all the other

  argument, testimony and evidence referenced in ¶8, and fn. 2-4 of the Motion in Limine.” Id.

         The Court will first consider Defendant’s invocation of the Rule. Federal Rule of Evidence
                                                  2
Case 9:20-cv-80774-WPD Document 62 Entered on FLSD Docket 08/27/2020 Page 3 of 6



  615 provides that, at a party’s request, “the court must order witnesses excluded so that they cannot

  hear other witnesses’ testimony.” Fed. R. Evid. 615. However, Rule 615 “does not authorize

  excluding: (a) a party who is a natural person; (b) an officer or employee of a party that is not a

  natural person, after being designated as the party’s representative by its attorney; (c) a person

  whose presence a party shows to be essential to presenting the party’s claim or defense; or (d) a

  person authorized by statute to be present.” Id. “The party moving for an exception to the

  sequestration rule bears the burden of showing the exception is warranted.” United States v. Peter

  R. Brown Constr., Inc., No. 8:12-CV-942-T-33MAP, 2014 WL 12614496, at *2 (M.D. Fla. Feb.

  18, 2014) (citing United States v. Forehand, 943 F. Supp. 2d 1329, 1331 (M.D. Ala. 2013)). “The

  movant must overcome a ‘strong presumption’ in favor of sequestration.” Id. (quoting Forehand,

  943 F. Supp. 2d at 1331).

         Here, it seems to the Court that the real dispute is whether the process server should be able

  to see Defendant and his brother on Zoom VTC while the process server testifies. Plaintiff does

  not really argue that the process server should be permitted to hear Defendant’s or his brother’s

  testimony. And, of course, the process server should not be permitted to hear any testimony of

  Defendant or Defendant’s brother before the process server testifies. Therefore, since Defendant

  invoked the Rule, the Court will not permit Plaintiff’s process server to attend the hearing, listen

  in, or watch the hearing while Hua Chau and Dara Chau testify. Plaintiff’s counsel shall ensure

  compliance by the process server with this Order.

         Next, when it is the process server’s turn to testify during Plaintiff’s presentation of

  evidence, the Court will first require the process server to testify without seeing Defendant or

  Defendant’s brother. That is, when the process server initially testifies, the video of Defendant and

  Defendant’s brother shall be turned off so that the process server cannot see either of them. The
                                                   3
Case 9:20-cv-80774-WPD Document 62 Entered on FLSD Docket 08/27/2020 Page 4 of 6



  process server shall initially testify as to the physical description of the person he allegedly served

  and all other relevant testimony without viewing Defendant or his brother. After his initial

  testimony is concluded, including cross-examination, the Court shall then permit the process server

  to observe both Hua Chau and Dara Chau on the Zoom VTC and testify further, subject, of course,

  to further cross examination. Since Rule 615 has been invoked, Defendant, who is a party, shall

  be permitted to listen to the process server’s entire testimony, but Defendant’s brother, who is a

  non-party, shall not be permitted to listen to the initial portion of the process server’s testimony.

  Defendant’s counsel shall ensure compliance with this Order by Defendant’s brother.

         The Court finds this process to be fair to both sides, in compliance with Fed. R. Evid. 615,

  and necessary for the Court to determine credibility issues. Moreover, there will be no prejudice

  to any of the parties because of the evidence, information, and argument already in the court record

  and because this procedure will permit the Court can make a credibility determination as to all of

  the witnesses’ testimony.

         Next, Defendant requests that the Court preclude Plaintiff from making argument or

  proffering testimony or evidence regarding any service or attempted service that may or may not

  have occurred after the challenged service at issue in the motion to quash, and from arguing and

  presenting evidence regarding confidential and inadmissible settlement discussions between the

  parties and their counsel. The Court will deny these requests without prejudice to Plaintiff

  renewing its arguments at the September 2, 2020 evidentiary hearing when the evidence is sought

  to be introduced. There is no jury here. Evidentiary hearings are similar to non-jury trials, and

  “courts are advised to deny motions in limine in non-jury cases.” Bujarski v. NCL (Bahamas) Ltd.,

  No. 1:15-cv-21066-UU, 2016 WL 7469997, at *1 (S.D. Fla. Jan. 7, 2016) (quoting Singh v.

  Caribbean Airlines Ltd., No. 13-20639, 2014 WL 4101544, at *1 (S.D. Fla. Jan. 28, 2014)).
                                              4
Case 9:20-cv-80774-WPD Document 62 Entered on FLSD Docket 08/27/2020 Page 5 of 6



  Moreover, when there is a bench trial, “[t]here is less need for the gatekeeper to keep the gate when

  the gatekeeper is keeping the gate only for himself.” Jones Superyacht Miami, Inc. v. M/Y Waku,

  No. 19-20735-CIV, 2020 WL 1666724, at *7 (S.D. Fla. Apr. 3, 2020) (quoting United States v.

  Brown, 415 F.3d 1257, 1269 (11th Cir. 2005)); see also Searcy v. United States, No. 19-80380-

  CV, 2020 WL 4187392, at *3 (S.D. Fla. July 21, 2020).

         Here, the undersigned would prefer to, and shall, rule on any objections as to testimony,

  evidence, and argument on a proper record and in real-time. The undersigned can also determine

  what weight, if any, to give any admitted testimony, evidence, and argument. The undersigned

  notes that Plaintiff represented in its response to the Motion that it intends to only introduce

  relevant argument and evidence at the evidentiary hearing and that it is primarily relying on the

  May 16, 2020 text message, which the Court does find to be clearly relevant to the pending Motion.

         In light of the foregoing, it is hereby ORDERED AND ADJUDGED as follows:

  1. Defendant’s Motion in Limine with Respect to the Evidentiary Hearing on His Motion,

     Pursuant to Fed. R. Civ. P. 12(b)(4) & (5), to Quash Process and Service of Process [DE 50]

     is GRANTED IN PART AND DENIED IN PART.

  2. To the extent that Defendant is seeking to preclude Plaintiff from introducing certain evidence,

     testimony, and argument at the evidentiary hearing, the Motion is DENIED WITHOUT

     PREJUDICE as stated in this Order.

  3. To the extent that Defendant is invoking the Rule, the Motion is GRANTED IN PART AND

     DENIED IN PART. Plaintiff’s process server will not be permitted to listen, watch, or attend

     the testimony of Hua Chau or Dara Chau, but the process server will be permitted to view Hua

     Chau and Dara Chau on Zoom VTC after he completes his initial testimony, in full compliance

     with the process described above. Further, Defendant’s brother shall not be permitted to listen,
                                                 5
Case 9:20-cv-80774-WPD Document 62 Entered on FLSD Docket 08/27/2020 Page 6 of 6



     watch, or attend the initial testimony of the process server. Since the Rule of Sequestration,

     Fed. R. Evid. 615, has been invoked, counsel for the parties shall ensure compliance with the

     Rule as specified in this Order. The Court expressly prohibits any party, non-party, or counsel

     from circumventing or attempting to circumvent this Order and Rule 615, by emailing, texting,

     or communicating in any way with any witness before or during the witness’ testimony in an

     effort to tailor the witness’ testimony in light of another witness’ testimony, including

     providing the witness with the contents or summary of another witness’ hearing testimony.

         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 27th day of August, 2020.




                                                              WILLIAM MATTHEWMAN
                                                              United States Magistrate Judge




                                                 6
